Case 1:15-cr-00333-LTS Document 160 Filed 11/13/20 Page 1 of 2

MM

Miedel & Mysliwiec LLP

Hon. Laura Taylor Swain
United States District Judge
United States District Court
Southern District of New York
500 Pear! Street

New York, New York 10007

November 12, 2020

MEMO ENDORSED

 

RE: United States v. Andrei Tyurin

Dear Judge Swain:

15-Cr-333

Mr. Tyurin’s sentencing is currently scheduled for November 17, 2020. Today the
government filed a 37 page sentencing submission. The submission contains a number of
factual assertions that I need to discuss with Mr. Tyurin. He undoubtedly wishes to read and
digest the government’s filing and will have comments that he will want me to convey to the

Court.

Unfortunately, I cannot get the submission to him, have him read it and analyze it,
schedule a video conference to discuss it, and submit any reply based on his comments by

Tuesday morning. Accordingly, with the consent of the government, I respectfully request an
adjournment of sentencing by about 10 days to two weeks. I recognize the efforts put forth by
the Court to proceed with sentencing on the 17%, and I apologize for the late recognition of the
need for more time. I am available any day during the week of November 3oth, except Friday

December 4%.

Thank you for your consideration.

The adjournment request is granted. The

court will request a videoconference for December
1, 2020, at 11:00 a.m. Because the availability of
video and the precise time cannot be known until
late in the preceding week, counsel are requested
to keep their calendars open from 9:00 a.m. to 1:00
p-m. on December 1, 2020.

SO ORDERED.

11/12/2020

/s/ Laura Taylor Swain, USDJ

AUSA Eun Young Choi (email)

80 Broad Street, Suite 1900 » New York, New York

10004 « (T) 212-616-3042 « (F) 800-507-8507 -

Sincerely,
/s/

Florian Miedel
Counsel for Andret Tyurin

Sinn CNT Othe
Case 1:15-cr-00333-LTS Document 160 Filed 11/13/20 Page 2 of 2

Miedel & Mysliwiec + 80 Broad Street, Suite 1900 + New York, New York 10004 « (T) 212-616-3042 « (F) 800-507-8507 « www.fmamlaw.com
